PER CURIAM.
The plaintiff claims ownership of certain vault lights or covers and ashhouses, and asserts that the defendant converted or destroyed them. The case was decided in favor of the defendant, the trial judge writing an opinion setting forth his grounds for rendering the judgment that he did. Without expressing any opinion as to the correctness of his views or otherwise, we are satisfied from an examination of the record that the plaintiff failed to sustain the burden of proof cast upon him of showing that Smith, who, it is conceded, was the owner of the premises in which the vault lights, etc., were situated, ever transferred them to the^ plaintiff. The plaintiff claims ownership by reason of an oral gift or transfer of the property to him from Smith. Smith positively denies this. This denial, taken in connection with the testimony of defendant’s four witnesses to the effect that the plaintiff, when he asserted that he had finished his contract, which covered the removal of these very vault covers and hoists, made no claim thereto, gives the clear weight of evidence in favor of the contention of the defendant that plaintiff had no right to the property for the conversion or destruction of which this action was brought.
Judgment affirmed, with costs.